Title: From James Madison to Moses Hoge, 22 April 1820
From: Madison, James
To: Hoge, Moses


                
                    Revd Sir
                    Montpr. Apl 22. 1820
                
                I have recd: a printed Copy of the Laws of Hampden-Sidney College; to which is prefixed a list of the Trustees among whom I find that my name is honored with a place. I can not be insensible to this mark of respect & confidence: But as my distance from the Institution, with my advanced life and the ordinary incidents to it, leave me no prospect of being more than a nominal member, I am sure I shall be readily excused for not accepting an appointment which could have no other effect than to exclude some one more worthy of the trust, because more capable of fulfilling its obligations. I pray the Board at the same time to be not the less assured of my cordial wishes that the College may be instrumental in doing as much good to the present & succeeding generations as I am persuaded is the object of those who administer & patronize it.
            